Citation Nr: 1036691	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-46 782	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 13, 2002 for 
the grant of service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran had active service from September 1943 to August 1945 
as an ocean-going member of the Merchant Marines.  As such, he is 
considered to be a veteran for VA compensation purposes.  See 38 
C.F.R. § 3.7(x)(15) (2009).

In a decision dated June 30, 2008, the Board denied the Veteran's 
claim for entitlement to an earlier effective date prior to 
August 13, 2002, for the grant of service connection for 
asbestosis. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from March 2009 rating decision issued by the Tiger Team 
at the Cleveland, Ohio RO (Cleveland RO), which denied the 
Veteran's claim for an earlier effective date for the award of 
service connection.  In this regard, the Board notes that the 
Philadelphia RO characterized the issue as whether new and 
material evidence had been submitted to reopen the Veteran's 
previously-denied claim for entitlement to an earlier effective 
date for grant of service connection for asbestosis prior to 
August 13, 2002.

The Veteran requested a Travel Board hearing in connection with 
the current claim, but later requested a Central Office (CO) 
hearing at the Board in Washington, DC, in lieu of a Travel Board 
hearing.  In a June 2010 statement, the Veteran withdrew his 
request of a CO hearing.  See 38 C.F.R. § 30.704 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An original claim for a lung disease was filed on April 2, 
1990.

2.  An unappealed December 1990 rating decision denied the 
Veteran's original claim for service connection for a lung 
condition, to include asbestosis.

3.  An unappealed November 1999 rating decision continued the 
prior denial on the basis that new and material evidence had not 
been submitted to reopen the Veteran's claim for service 
connection. 

4.  On August 13, 2002, VA received the Veteran's third claim for 
service connection for asbestosis, which was grant by the Board 
in a March 2006 decision.

5.  In a July 2006 rating, the Philadelphia RO implemented the 
Board's March 2006 decision, granting service connection for 
asbestosis, effective August 13, 2002, the date of receipt of the 
Veteran's reopened claim; the Veteran perfected an appeal to the 
effective date assigned.

6.  An effective date earlier than August 13, 2002, is legally 
precluded in this case, as there was no claim filed between 
November 30, 1999 and August 13, 2002.

7.  In an unappealed June 2008 decision, the Board denied 
entitlement to an effective prior to August 13, 2002, for the 
grant of service connection for asbestosis.  

8.  The Veteran's freestanding claim for an earlier effective 
date is barred.


CONCLUSIONS OF LAW

1.  The June 2008 Board decision is final, and the current appeal 
provides no basis to assume jurisdiction of a claim of 
entitlement to an effective date prior to August 13, 2002, for 
the grant of service connection for asbestosis.  38 U.S.C.A. 
§§ 5103, 5103A(f), 5108, 7104(b) (West 2002 & Supp. 2010); 38 
C.F.R. § 20.1100 (2009).

2.  The criteria for dismissal of an appeal due to the failure to 
allege a specific error of fact or law in the determination being 
appealed are met.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.200, 
20.201 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

As will be discussed in more detail below, the VCAA is not 
applicable to the Veteran's appeal.  See Rudd v. Nicholson, 20 
Vet. App. 296 (2006); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, the 
Board should deny the claim on the ground of lack of legal 
merit).  Therefore, further discussion of the VCAA is not 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

The Veteran's original claim of entitlement to service connection 
for a lung condition, to include asbestosis, was received on 
April 2, 1990.  The Philadelphia RO denied the Veteran's claim in 
a December 1990 rating decision, noting that the medical evidence 
failed to show that the Veteran had a current asbestos-related 
lung disease.  The Veteran was notified of this decision and his 
appellate rights that same month and did not appeal.  Thus, the 
decision became final.  See 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1990).

The Veteran submitted a claim to reopen service connection for 
asbestosis in January 1999.  In an October 1999, the Philadelphia 
RO denied the Veteran's claim to reopen, concluding that no new 
and material evidence had been submitted to warrant reopening the 
claim.  The Veteran submitted additional evidence for 
consideration, which was received by the Philadelphia RO shortly 
after it had dispatched the October 1999 rating decision to the 
Veteran.  The Philadelphia RO subsequently issued another rating 
decision denying the Veteran's attempt to reopen his claim in 
November 1999.  The Veteran was notified of this decision and his 
appellate rights, in a letter dated November 30, 1999, and did 
not appeal.  Thus, the decision became final.  See 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1999).

On August 13, 2002, VA received another claim to reopen the 
previously-denied claim for service connection for asbestosis, in 
which the Veteran stated "This is my 3rd attempt to establish 
that my lung condition is service related."  The Philadelphia RO 
reopened the Veteran's claim in a February 2003 rating decision, 
but denied the claim on the merits.  In a May 2005 decision, the 
Board determined that new and material evidence had been 
submitted sufficient to reopen the Veteran's claim of entitlement 
to service connection for asbestosis and remanded the reopened 
claim for additional evidentiary development.  Following the 
remand, in a March 2006 decision, the Board granted service 
connection for asbestosis.  In a July 2006 rating decision, the 
Philadelphia RO implemented the Board's decision and assigned an 
initial 60 percent disability rating, effective August 13, 2002, 
the date of receipt of the Veteran's claim to reopen.

In a July 2006 statement, the Veteran filed a notice of 
disagreement (NOD) with the effective date assigned by the RO, 
indicating that he was entitled to an effective date sometime in 
1989 when he purportedly initially applied for service connection 
for asbestosis.  The Veteran timely perfected his appeal with 
respect to the issue of an earlier effective date.  In a June 
2008 decision, the Board denied the claim for entitlement to an 
earlier effective date prior to August 13, 2002, for the grant of 
service connection for asbestosis.

Analysis

The Veteran contends that an effective date back to 1990, when he 
filed his original claim for service connection for a lung 
disorder, is warranted for the grant of service connection for 
asbestosis.

Generally, the effective date of an award based on an original 
claim, or a claim reopened after final allowance, shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  (Emphasis added).  
38 U.S.C.A. § 5110(a) (West 2002).

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later date.  (Emphasis added).  38 C.F.R. 
§ 3.400(a), (q)(2).  See Leonard v. Principi, 405 F.3d 1333 (Fed. 
Cir. 2005).

When the Board adjudicates a claim, the decision on that claim 
becomes final unless the Chairman determines that reconsideration 
is warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100.

As noted above, a July 2006 rating decision awarded service 
connection for asbestosis, effective August 12, 2002.  The same 
month, the Veteran submitted an NOD regarding the effective date 
assigned, arguing that he warranted an effective date going back 
to 1989.  In May 2007, the Philadelphia RO provided the Veteran 
with a statement of the case, and he perfected his appeal.  

In a June 2008 decision, Board denied the claim for entitlement 
to an earlier effective date prior to August 13, 2002, for the 
grant of service connection for asbestosis.  In that decision, 
the Board noted that the facts clearly reflect that the Veteran's 
earlier claims for service connection for a lung condition, to 
include asbestosis, were denied in rating decisions dated and 
issued in December 1990, October 1999, and November 1999.  As the 
Veteran did not appeal any of these ratings decisions, they 
became final and as such, new and material evidence was required 
to reopen any future claim for service connection.  A thorough 
review of the Veteran's claims file did not reveal any attempts 
by the Veteran to reopen the issue of service connection for 
asbestosis during the period from November 30, 1999 to August 13, 
2002, the date his claim to reopen was received.  And as 
pertinent regulations explicitly provide that the effective date 
for service connection for a reopened claim cannot be earlier 
than the date of receipt of the claim to reopen, the Veteran's 
earlier effective date claim was denied.  In this regard, the 
Board also notes that, in the absence of any VA examination 
report and/or VA medical record for treatment of his lung 
disability, the Veteran cannot avail himself of the provisions of 
38 C.F.R. § 3.157(a)(1), regarding informal claims following a 
previous denial.  

The Board has carefully reviewed the evidence of record and finds 
that the Veteran's November 13, 2008 claim for entitlement to an 
effective date earlier than August 13, 2002, for the grant of 
service connection for asbestosis is a "freestanding" claim for 
an earlier effective date.

The Board was correct in its June 2008 decision that there was no 
pending, unadjudicated claim received for service connection for 
asbestosis between November 30, 1999 and August 13, 2002.  While 
it is possible that the Veteran could overcome the finality of a 
decision by alleging clear and unmistakable error (CUE), the 
Veteran has not as of this date challenged earlier rating 
decisions or the Board's June 2008 decision on the basis of CUE.  
See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. 
§§ 3.105, 20.1403 (2009).  The Veteran neither filed a petition 
for reconsideration with the Board nor filed an appeal of the 
June 2008 Board decision with the United States Court of Appeals 
for Veterans Claim (Court).  As such, it became final.  
38 U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. § 20.1100.  Thus, the 
finality of the Board's June 2008 decision can be overcome only 
by a request for a revision based on clear and unmistakable error 
(CUE).  The Veteran has made no allegation of CUE.  Consequently, 
his subsequent challenge to the effective date of the award of 
service connection for asbestosis is barred.  Rudd, 20 Vet. App. 
at 300 (freestanding claim for earlier effective dates vitiates 
the rule of finality).  The Veteran is attempting to obtain an 
effective date earlier than the date of claim, which is legally 
precluded.  Id.; Sabonis, 6 Vet. App. at 38 C.F.R. § 4.30 (2009).

In Rudd, the Court held that the proper disposition of a free-
standing claim for an earlier effective date claim was dismissal.  
Id.  The Board is authorized to dismiss any appeal that fails to 
allege an error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 
C.F.R. § 20.302.  Accordingly, this appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


